905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BABCOCK & WILCOX CO., et al., Plaintiffs-Appellees,v.MANICO, INC., et al., Defendants-Appellants.
No. 89-4110.
United States Court of Appeals, Sixth Circuit.
June 26, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges;  and Engel, Senior Circuit Judge.
PER CURIAM:


1
On July 25, 1989, the district court granted plaintiffs' motion for summary judgment and permanently enjoined defendants from producing replacement parts for the Bailey valve, a product designed and manufactured by plaintiffs.


2
Defendants moved for relief from summary judgment on October 6, 1989.  Because defendants' counsel did not oppose plaintiffs' motion for summary judgment and subsequently failed to prove excusable neglect or any other justification for his inaction, the district court denied defendants' motion for relief.  Babcock & Wilcox Co., et al. v. Manico, Inc., et al., No. C88-2079, order at 3 (N.D.Ohio Nov. 14, 1989).


3
Defendants now appeal from the November 14, 1989 order of the district court which denied their October 6, 1989 motion for relief from summary judgment.


4
After careful consideration of the record, the briefs submitted, and the arguments of counsel, we find no error in the order of the Honorable George W. White, United States District Judge for the Northern District of Ohio.


5
Accordingly, we hereby AFFIRM based upon the reasoning set forth in the district court's order entered on November 14, 1989.